Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Babich on March 24, 2021.
The application has been amended as follows: 
Please amend claim 1 to include the following proviso at the end of the December 4, 2019, claims: 
“1.	A compound of formula I: . . ..
. . . 
or a pharmaceutically acceptable salt or solvate, or a deuteriated compound of the Formula I;
with the proviso that a compound of formula I excludes the following compounds: 


    PNG
    media_image1.png
    278
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    435
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    221
    406
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    221
    435
    media_image4.png
    Greyscale
.”


Please amend claim 17 by canceling compounds 31, 79, and 85. 
Please amend claim 18 by canceling compounds 31 and 79. 
Please amend claim 19 by canceling compounds 31 and 79.  

Please amend claim 21 as follows: 


Please amend claim 22 as follows: 
22.  A method of treatment of a cancer 

Please cancel claim 23. 

Please amend claim 24 as follows: 
24.  A method of treatment of a cancer 

Please amend claim 26 as follows: 
26.	A method of treatment of a cancer 

Reasons for Allowance
the closest prior art in this case is Keerthy et al., 5(109) RSC Advances 89797-89808 (2015) (citing CAS Abstract).  Keerthy discloses the following compounds: 


    PNG
    media_image1.png
    278
    405
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    278
    435
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    221
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    221
    435
    media_image4.png
    Greyscale
.  Applicant has amended the claims to exclude these compounds from Formula I of the present invention.  There is no teaching in the prior art to modify the prior art compounds to arrive at the compounds of the present invention with a reasonable expectation of success.  Accordingly, the compounds of the present invention are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625